DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Action is responsive to the application filed on 1/31/2020. This application appears to be a continuation of U.S. Patent Application 15/597,034, filed on 5/16/2017 (now granted as U.S. Patent Number 10,561,035) which is a continuation of U.S. Patent Application 14/172,706 filed on 2/4/2014 (now granted as U.S. Patent Number 9,668,367).

Claims 1 20 are pending in this application. Claims 1, 7, and 17 are independent claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The use of terms such as Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Claim 7, line 1, replace … device, comprising … with … device, the device comprising …
Claim 17, line 9, replace … sensor, and … with … sensor; and …
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 7, 10, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HONG, US PGPUB 2015/0022438 A1 (hereinafter as HONG) in view of Foreign Patent Publication CN- 201310676780.7, for which FU et al., US PGPUB 2016/0291638 A1 (hereinafter as FU), has been used as an equivalent English translation.

Regarding independent claim 1, HONG teaches a method of operating a wrist computing device [see e.g. title and abstract], the wrist computing device comprising a body having a display configured to extend from a dorsal side of a wrist to a lateral side of the wrist [see figs. 12A-C and the description in [0114]-[0115] indicating a flexible display device corresponding to the case 190 and the strap 198; note that the display in this case extends from a dorsal side of a wrist to a lateral side of the wrist], and the wrist computing device also comprising a motion sensor [see e.g. sensor on line 5 of the abstract and sensing unit 140 described in [0040]-[0044]], the method comprising: 
tracking an estimated position of the wrist computing device via data from the motion sensor [see e.g. [0120] and note tracking the position of the watch; see also fig. 3A and the accompanying description in [0066] and [0099] describing tracking the change of positions based on arm motion]; 
receiving a trigger to display a notification on the display [note e.g. in [0053] the receipt of a trigger related to an occurrence of an event to be output via a display]; 
displaying the notification on a portion of the display [again see [0151] and note displaying a video signal related to the received event; note [0094] indicating positioning UI elements in different positions based on mode of operation which is in turn based on detecting certain inclinations and tilts by the sensors, as per [0132]-[0134]]; 
detecting a rotation of the computing device [again see detection of tilts and inclinations as per [0132]-[0134]; see also [0127]]; and 
in response, displaying content associated with the notification on a different portion of the display [see e.g. [0119]-[0120] indicating dependence on certain angling; see also [0121]-[0122] indicating a change in state based on sensed movement that affects the display; again see [0094] indicating positioning UI elements in different positions based on mode of operation which is in turn based on detecting certain inclinations and tilts by the sensors, as per [0132]-[0134]; see also displaying content associated with a current operating mode or application in [0046]].

HONG, however, does not explicitly teach that the display of the content associated with the notification located over the dorsal side of the wrist is in response to the rotation of the device.
FU teaches display of content on a wrist computing device [see e.g. title and abstract] comprising displaying content on a portion of the display located over a lateral side of the wrist see e.g. fig. 9 and note the location (over a lateral side of the wrist) of the display portion on the display] and in response to the detection of a rotation of the device [note e.g. in [019]-[0023] the dependence on display location on the tilt (aka rotation) of the device; see also fig. 5, especially S2031, S2034 indicating detecting change in position of the highest horizontal point and the description in [0189]-[0192]; especially note in S2036 determining a new display position based on detecting rotation, as per [0192]; see also detecting changes in tilt by tracking that position as per [0179] ], displaying content on a different portion of the display that is located over the dorsal side of the wrist [see e.g. fig. 6 showing display on a dorsal side of the wrist].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG and FU before the effective filing date of the claimed invention to modify HONG’s display of notification by explicitly specifying displaying content on a portion of the display located over the dorsal side of the wrist in response to detecting a rotation of the device, as per the teachings of FU. The motivation for this obvious combination of teachings would be to make it easier and more convenient for the user of the wrist-wearable device to clearly view displayed content, as suggested by FU [see e.g. [0005] which would ultimately provide a more practical wearable smart device.

Regarding independent claim 7, HONG teaches a wrist computing device [see e.g. title and abstract], the device comprising:
a body having a display configured to extend from a dorsal side of a wrist to a lateral side of the wrist [see figs. 12A-C and the description in [0114]-[0115] indicating a flexible display device corresponding to the case 190 and the strap 198; note that the display in this case extends from a dorsal side of a wrist to a lateral side of the wrist]; 
see e.g. sensor on line 5 of the abstract and sensing unit 140 described in [0040]-[0044]]; 
a processor [see e.g. Controller 180 in fig. 1]; and 
a storage device [see e.g. memory unit 160 described in [0055]] comprising instructions executable to 
track an estimated position of the wrist computing device via data from the motion sensor [see e.g. [0120] and note tracking the position of the watch; see also fig. 3A and the accompanying description in [0066] and [0099] describing tracking the change of positions based on arm motion];
receive a trigger to display a notification on the display [note e.g. in [0053] the receipt of a trigger related to an occurrence of an event to be output via a display];
display the notification on a portion of the display [again see [0151] and note displaying a video signal related to the received event; note [0094] indicating positioning UI elements in different positions based on mode of operation which is in turn based on detecting certain inclinations and tilts by the sensors, as per [0132]-[0134]]; ;
detect a rotation of the wrist computing device [again see detection of tilts and inclinations as per [0132]-[0134]; see also [0127]]; and
in response, display content associated with the notification on a different portion of the display [see e.g. [0119]-[0120] indicating dependence on certain angling; see also [0121]-[0122] indicating a change in state based on sensed movement that affects the display; again see [0094] indicating positioning UI elements in different positions based on mode of operation which is in turn based on detecting certain inclinations and tilts by the sensors, as per [0132]-[0134]; see also displaying content associated with a current operating mode or application in [0046]].

HONG, however, does not explicitly teach that the display of the content associated with the notification located over the dorsal side of the wrist is in response to the rotation of the device.
FU teaches display of content on a wrist computing device [see e.g. title and abstract] comprising displaying content on a portion of the display located over a lateral side of the wrist [see e.g. fig. 9 and note the location (over a lateral side of the wrist) of the display portion on the display] and in response to the detection of a rotation of the device [note e.g. in [019]-[0023] the dependence on display location on the tilt (aka rotation) of the device; see also fig. 5, especially S2031, S2034 indicating detecting change in position of the highest horizontal point and the description in [0189]-[0192]; especially note in S2036 determining a new display position based on detecting rotation, as per [0192]; see also detecting changes in tilt by tracking that position as per [0179] ], displaying content on a different portion of the display that is located over the dorsal side of the wrist [see e.g. fig. 6 showing display on a dorsal side of the wrist].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG and FU before the effective filing date of the claimed invention to modify HONG’s display of notification by explicitly specifying displaying content on a portion of the display located over the dorsal side of the wrist in response to detecting a rotation of the device, as per the teachings of FU. The motivation for this obvious combination of teachings would be to make it easier and more convenient for the user of the wrist-wearable device to clearly view displayed 

Regarding independent claim 17, HONG teaches a computer-readable storage device comprising instructions [see e.g. memory unit 160 described in [0055]] executable by a wrist computing device [see e.g. title and abstract] to:  
track an estimated position of the wrist computing device via data from the motion sensor [see e.g. [0120] and note tracking the position of the watch; see also fig. 3A and the accompanying description in [0066] and [0099] describing tracking the change of positions based on arm motion];
receive a trigger to display a notification on the display [note e.g. in [0053] the receipt of a trigger related to an occurrence of an event to be output via a display];
display the notification on a portion of the display [again see [0151] and note displaying a video signal related to the received event; note [0094] indicating positioning UI elements in different positions based on mode of operation which is in turn based on detecting certain inclinations and tilts by the sensors, as per [0132]-[0134]]; ;
detect a rotation of the wrist computing device [again see detection of tilts and inclinations as per [0132]-[0134]; see also [0127]]; and
in response, display content associated with the notification on a different portion of the display [see e.g. [0119]-[0120] indicating dependence on certain angling; see also [0121]-[0122] indicating a change in state based on sensed movement that affects the display; again see [0094] indicating positioning UI elements in different positions based on mode of operation which is in turn based on detecting certain inclinations and tilts by the sensors, as per [0132]-[0134]; see also displaying content associated with a current operating mode or application in [0046]].

HONG, however, does not explicitly teach that the display of the content associated with the notification located over the dorsal side of the wrist is in response to the rotation of the device.
FU teaches display of content on a wrist computing device [see e.g. title and abstract] comprising displaying content on a portion of the display located over a lateral side of the wrist [see e.g. fig. 9 and note the location (over a lateral side of the wrist) of the display portion on the display] and in response to the detection of a rotation of the device [note e.g. in [0019]-[0023] the dependence on display location on the tilt (aka rotation) of the device; see also fig. 5, especially S2031, S2034 indicating detecting change in position of the highest horizontal point and the description in [0189]-[0192]; especially note in S2036 determining a new display position based on detecting rotation, as per [0192]; see also detecting changes in tilt by tracking that position as per [0179] ], displaying content on a different portion of the display that is located over the dorsal side of the wrist [see e.g. fig. 6 showing display on a dorsal side of the wrist].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG and FU before the effective filing date of the claimed invention to modify HONG’s display of notification by explicitly specifying displaying content on a portion of the display located over the dorsal side of the wrist in response to detecting a rotation of the device, as per the teachings of FU. The motivation for this obvious combination of teachings would be to make it easier and more convenient for the user of the wrist-wearable device to clearly view displayed 

Regarding claims 4, 10, and 18, the rejection of independent claims 1, 7, and 17 are respectively incorporated. 
FU further teaches detecting a change in orientation of the wrist computing device, and in response changing a position on the display at which the content is displayed [again note e.g. in [0019]-[0023] the dependence on display location on the tilt (aka orientation) of the device; see also fig. 5, especially S2031, S2034 indicating detecting change in position of the highest horizontal point and the description in [0189]-[0192]; especially note in S2036 determining a new display position based on detecting rotation, as per [0192]; see also detecting changes in tilt by tracking that position as per [0179]; see again figs. 9 and 6 and note displaying content at different positions of the extended display].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG and FU before the effective filing date of the claimed invention to modify HONG’s display of notification by explicitly specifying the change of the display position responsive to the change in orientation of the device, as per the teachings of FU. Please refer to the rejection of the independent claims for motivation to combine.

Regarding claim 6, the rejection of independent claim 1 is incorporated. 
HONG further teaches different portions of the display and teaches a curved display that has predetermined portions, thus having portions located over the lateral side of the wrist and over the dorsal side of the wrist [again see figs. 12A-C and the description in [0114]-[0115] indicating a flexible display device that may be wound around the user’s wrist corresponding to the case 190 and the strap 198; note that the display in this case extends from a dorsal side of a wrist to a lateral side of the wrist; see also [0049]].
Hong further teaches displaying the notification on a portion of the display [again see [0151] and note displaying a video signal related to the received event; note [0094] indicating positioning UI elements in different positions based on mode of operation which is in turn based on detecting certain inclinations and tilts by the sensors, as per [0132]-[0134]]; and displaying content associated with the notification on a different portion of the display [see e.g. [0119]-[0120] indicating dependence on certain angling; see also [0121]-[0122] indicating a change in state based on sensed movement that affects the display; again see [0094] indicating positioning UI elements in different positions based on mode of operation which is in turn based on detecting certain inclinations and tilts by the sensors, as per [0132]-[0134]; see also displaying content associated with a current operating mode or app in [0046]].
Fu further teaches options of a curved screen and of a planar screen in a partial area of the device [see e.g. [0159]]. Fu further teaches multiple display sub-areas [see e.g. [0026]-[0029]].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG and FU before the effective filing date of the claimed invention to apply the teaching of a planar display (as per FU’s flat screen embodiment) to the portion on the dorsal side of the wrist taught by HONG and to apply the teaching of a curved display (as per both HONG and FU) to the portion on the lateral side of the wrist taught by both HONG and FU and to further specify displaying the notification on the portion over the lateral side of the wrist and displaying the content on the portion over the dorsal side of the wrist. Examiner notes that displaying different items of content on different display portions is arbitrary so long as the device allow multiple see [0049] of Hong and [0028]-[0029] of FU]. The motivation for this obvious combination of teachings would be to give the user a better experience by customizing the shape of the wrist-wearable computing device and its display portions to the wrist of the user, thus making it more convenient for use, as suggested by FU [see e.g. [0003]].

Regarding claim 12, the rejection of independent claim 7 is incorporated. 
HONG further teaches different portions of the display and teaches a curved display that has predetermined portions, thus having portions located over the lateral side of the wrist and over the dorsal side of the wrist [again see figs. 12A-C and the description in [0114]-[0115] indicating a flexible display device that may be wound around the user’s wrist corresponding to the case 190 and the strap 198; note that the display in this case extends from a dorsal side of a wrist to a lateral side of the wrist; see also [0049]].
Fu further teaches options of a curved screen and of a planar screen in a partial area of the device [see e.g. [0159]]. Fu further teaches multiple display sub-areas [see e.g. [0026]-[0029]].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG and FU before the effective filing date of the claimed invention to apply the teaching of a planar display (as per FU’s flat screen embodiment) to the portion on dorsal side of the wrist taught by HONG and to apply the teaching of a curved display (as per both HONG and FU) to the portion on the lateral side of the wrist taught by both HONG and FU. The motivation for this obvious combination of teachings would be to give the user a better experience by customizing the shape of the wrist-wearable computing device and its display portions to the wrist of the user, thus making it more convenient for use, as suggested by FU [see e.g. [0003]].

Regarding claim 14, the rejection of claim 12 is incorporated. HONG further teaches in a planar portion of the body supporting the planar portion of the display, one or more components selected from an integrated circuit, a sensor package, a haptic output device, a biometric sensor, and a microphone [see the planar case 190 shown in fig. 3 supporting display 151 and also including microphone 122 as described in [0063]; see also [0061]].

Regarding claim 15, the rejection of independent claim 7 is incorporated. HONG further teaches that the display comprises a segmented display [see e.g. the description in [0049] for a plurality of displays arranged being spaced apart from each other on a single face or being arranged on different faces].


Claims 2, 3, 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HONG in view of FU, as applied to independent claims 1 (for claims 2 and 3), 7 (for claims 8 and 9), and 17 (for claim 20) above, and further in view of Alberth et al., US PGPUB 2013/0222271 A1 (hereinafter as Alberth).

Regarding claims 2, 8, and 20, the rejection of independent claims 1, 7, and 17 are respectively incorporated. 
Hong further teaches tracking the estimated position of the wrist computing device that comprises tracking an estimated position of the wrist computing device relative to a head of a user [see e.g. [0118]-[0120] describing sensing a position that are within a prescribed viewing angle, at a predetermined distance from a user’s face, and is such that the display faces the user; Examiner notes that positions relative to a user’s face are also relative to a user’s head].
Hong/Fu, however, does not explicitly teach that displaying the content comprises displaying the content at a position determined based upon the estimated position of the wrist computing device relative to the head of the user.
Alberth teaches both tracking an estimated position of a wrist computing device that comprises tracking an estimated position of the wrist computing device relative to a head of a user [see e.g. abstract, especially lines 2-10; see also in [0048] the specific relative location with respect to user’s head], and that displaying content comprises displaying the content at a position determined based upon the estimated position of the wrist computing device relative to the head of the user [again see e.g. abstract indicating altering the presentation of the display based upon the tracking; see [0048]-[0049] and note prioritizing certain portions of the display at certain positions based upon the tracking and especially note the option of turning a portion of the display ON and the other portion OFF due to the prioritization; see also [0127]-[0129] and [0131]].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG, FU, and Alberth before the effective filing date of the claimed invention to apply Alberth’s teaching of changeable display position based upon the estimated position of the wrist computing device to the user’s head to HONG/FU’s wrist-display. The motivation for this obvious combination of teachings would be to provide improved display output alignment and orientation, as suggested by Alberth [see e.g. [0006]-[0007]].

Regarding claims 3 and 9, the rejection of claims 2 and 8 are respectively incorporated. 
again see e.g. abstract indicating altering the presentation of the display based upon the tracking; see especially the specific relative location with respect to user’s head in [0048]; again see [0048]-[0049] and note prioritizing certain portions of the display at certain positions based upon the tracking and especially note the option of turning a portion of the display ON and the other portion OFF due to the prioritization; see also [0127]-[0129] and [0131]].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG, FU, and Alberth before the effective filing date of the claimed invention to apply Alberth’s teaching of only displaying content on areas of the display that are more oriented toward the user’s head to HONG/FU’s wrist-display. The motivation for this obvious combination of teachings would be again to provide improved display output alignment and orientation, as suggested by Alberth [see e.g. [0006]-[0007]].


Claims 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HONG in view of FU, as applied to independent claims 1, 7, and 17, above, respectively, and further in view of Freeman et al., US PGPUB 2002/0019296 A1 (hereinafter as Freeman).

Regarding claims 5, 11, and 19, the rejection of independent claims 1, 7, and 17 are respectively incorporated. 
HONG further teaches that the notification comprises one or more of a notification of a received text message, a notification of a received email message, and a notification of a received voicemail message [again see [0053] and note the event triggering the notification being a message received].
HONG/FU, however, does not explicitly teach that displaying the content comprises one or more of displaying the received text message, displaying the received email message, and displaying a representation of the received voicemail message.

Freeman teaches a notification triggered by an event at a wrist wearable device that comprises one or more of a notification of a received text message, a notification of a received email message, and a notification of a received voicemail message, and wherein displaying the content comprises one or more of displaying the received text message, displaying the received email message, and displaying a representation of the received voicemail message [see e.g.[0060] indicating receipt and display of a message on display 12 of device 10; note the wearable device 10 described in [0037]; see also claim 35].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG, FU, and Freeman before the effective filing date of the claimed invention to explicitly specify displaying the message, as taught by Freeman, to the wrist computing device taught by HONG/FU. The motivation for this obvious combination of teachings would be to clearly and directly convey to the user the message information which would enhance the use of the device .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HONG in view of FU, as applied to claim 12 above, and further in view of ROTHKOPF et al., US PGPUB 2013/0044215 A1 (hereinafter as ROTHKOPF).

Regarding claim 13, the rejection of claim 12 is incorporated. HONG/FU does not explicitly teach in a curved portion of the body supporting the curved portion of the display, one or more components selected from a battery, a speaker, a resonance cavity, a charging coil, and a solar cell.
ROTHKOPF teaches in a curved portion of the body supporting the curved portion of the display, one or more components selected from a battery, a speaker, a resonance cavity, a charging coil, and a solar cell [note in [0029] the mounting of a battery to a flexible slap bracelet supporting a flexible display; see also the solar cell across the surface indicated in [0027]].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG, FU, and ROTHKOPF before the effective filing date of the claimed invention to explicitly specify incorporating one or more components in a curved portion of a body supporting a curved display, as taught by ROTHKOPF to the wrist computing device taught by HONG/FU. The motivation for this obvious combination of teachings would be to allow more space for a larger battery and additional components, as suggested by ROTHKOPF [see e.g. last 3 lines of [0032]].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over HONG in view of FU, as applied to independent claim 7 above, and further in view of “Narayanaswami, Chandra, and M. T. Raghunath. "Unraveling Flexible OLED Displays for Wearable Computing." IBM Research Report (2005)”, (hereinafter as Narayanaswami).


Regarding claim 16, the rejection of independent claim 7 is incorporated. Hong teaches an option of a flexible display [e.g. [0114]] as well as an option of an OLED [see e.g. [0047]]. HONG/FU, however, does not explicitly teach that the display comprises a curved organic light emitting device (OLED) display (i.e. that the OLED is curved).
Narayanaswami teaches a display used for wrist-wearable devices that comprises a curved organic light emitting device (OLED) display [see title and abstract].
It would have been obvious to one of ordinary skill in the art having the teachings of HONG, FU, and Narayanaswami before the effective filing date of the claimed invention to apply Narayanaswami’s teaching of curved organic light emitting device (OLED) display HONG/FU’s wrist-display. The motivation for this obvious combination of teachings would be to make use of the advantages and interesting possibilities of applying this technology, such as wider viewing angles, better contract, and lower power consumption, in wearable computing, as suggested by Narayanaswami [see e.g. first and third paragraphs under the Introduction on the first page as well as the desirable properties of flexible OLEDs on the bottom right portion of the first page].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        

/M.S.A/Examiner, Art Unit 2145